DETAILED ACTION
	This action is in response to the applicant’s request for continued examination filed on June 30, 2022. Claims 1-8 and 10-16 are pending and addressed below.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

Response to Amendment
Claim 1 has been amended. Claim 9 is cancelled. Claims 1-8 and 10-16 are pending and addressed below. 

Response to Arguments
Applicant’s arguments, filed June 30, 2022, with respect to claims 1-8 and 10-16  have been fully considered and are persuasive.  The rejections of 1-8 and 10-16  has been withdrawn. 
Applicant has argued that the amendment to the claim 1 to recite “a sensor mounted to a solid portion of the wall of the patch between apertures of the patch” is not disclosed by Schetky et al., US 2002/0046840 (hereinafter Schetky).  Specifically, Schetky discloses a thinned portion (84) of the tubing (80) that receives device (88). The device (88) bridges openings formed by apertures (cells 82).  As such, the sensor cannot be considered to be mounted to a solid portion between apertures of the patch.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Schetky et al., US 2002/0046840 (hereinafter Schetky)”, for the following reasons:
Schetky discloses a patch (expandable tubular 24) configured to be seated in a wellbore. The patch includes a sensor (device 88) mounted to the wall of the patch.  The wall of the patch is expandable to engage a well casing within the wellbore.   
Schetky does not disclose the sensor mounted to a solid portion of the wall of the patch between two apertures or the well casing including a coil communicatively coupled to a line positionalbe to provide power.
Schetky fails to suggest alone, or in combination, the limations of “a sensor mounted to a solid portion of the wall of the patch between apertures of the patch” as recited in claims 1 and 16.  
The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676